Simmons, C. J.
Where an execution founded upon a common-law judgment is levied upon land and before the sale the tax-collectors of the county and city place tax executions in the hands of the levying officer, with directions to retain a sufficient amount from the proceeds of the sale to pay off the tax executions, and the proceeds of the sale amount to more than enough to satisfy the tax fi. fas., and subsequently to the sale the purchaser, who is the owner of the common-law execution, pays to the sheriff a sufficient amount to discharge the tax fi. fas., and the sheriff transfers them to the purchaser, who subsequently has them levied upon other property of the defendant, an affidavit of illegality upon the ground that the tax fi. fas. have been paid off and discharged should be sustained. Under the facts stated, the fi. fas. were paid off, and the sheriff had no right to transfer them to the purchaser.

Judgment reversed.


All the Justices concurring.